Jenkins, P. J.
It was not error to overrule tile demurrers to the petitions of an automobile driver and of his guest against a contractor constructing a highway, although it appears that the driver knew that the road was under construction, where it also appears that the road was not closed to traffic; that while the plaintiffs were traveling at about thirty miles an hour, the temporary obstruction causing the injury, and consisting of brush piled about four feet high in the middle of the road, suddenly became visible to the plaintiffs as they passed over a rise in the highway; and that no warning sign or signal was placed or given so as to protect travelers using the highway from the danger occasioned by such temporary obstruction. Under these alleged facts and circumstances, it can not be held as a matter of law that the injury was occasioned by a want of ordinary care on the part of the plaintiffs; but the questions of what and whose negligence contributed to the injury were properly held to be for the jury. Williams v. Evans, 50 Ga. App. 496 (178 S. E. 460) ; MacDougald Construction Co. v. Mewborn, 34 Ga. App. 333 (129 S. E. 917) ; Hansberger Motor Transportation Co. v. Pate, 51 Ga. App. 877 (181 S. E. 796) ; S. C. Jones Co. v. Yawn, 54 Ga. App. 826 (189 S. E. ) ; Laseter v. Clark, 54 Ga. App. 669 (189 S. E. 265) ; and cit.

Judgments affirmed.


Stephens and Sutton, JJ., concur.

Bussey •& Fulcher, for plaintiff in error.
Frwin, Frwin & Nix, Lamar C. Bucher, Lee, Gongdon & Fulcher, contra.